Exhibit 10.1

 

SALES AGREEMENT

 

 

November 21, 2011

 

Ascendiant Capital Markets, LLC

18881 Von Karman, 16th Floor

Irvine, California 92612

 

Ladies and Gentlemen:

 

Netlist, Inc., a corporation organized under the laws of Delaware (the
“Company”), confirms its agreement (this “Agreement”) with Ascendiant Capital
Markets, LLC (the “Manager”) as follows:

 

1.             Definitions. The terms that follow, when used in this Agreement
and any Terms Agreement, shall have the meanings indicated.

 

“Accountants”   shall have the meaning ascribed to such term in Section 4(m).

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Action” shall have the meaning ascribed to such term in Section 3(q).

 

“Affiliate” shall have the meaning ascribed to such term in Section 3(p).

 

“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.

 

“Base Prospectus” shall mean the base prospectus contained in the Registration
Statement at the Execution Time.

 

“Board” shall have the meaning ascribed to such term in Section 2(b)(iii).

 

“Broker Fee” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning ascribed to such term in Section 2.

 

--------------------------------------------------------------------------------


 

“Common Stock Equivalents” shall have the meaning ascribed to such term in
Section 3(g).

 

“Company Counsel” shall have the meaning ascribed to such term in Section 4(l).

 

“DTC” shall have the meaning ascribed to such term in Section 2(b)(vii).

 

“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“Filing Date” shall have the meaning ascribed to such term in Section 4(w).

 

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

 

“GAAP” shall have the meaning ascribed to such term in Section 3(n).

 

“Incorporated Documents” shall mean the Registration Statement, the Base
Prospectus, any Interim Prospectus, Supplement, the Issuer Free Writing
Prospectuses, if any and any documents incorporated by reference therein which
were filed under the Exchange Act on or before the Effective Date of the
Registration Statement or the issue date of the Base Prospectus, any Interim
Prospectus Supplement or the Prospectus, as the case may be; and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus, any Interim Prospectus Supplement
or the Prospectus shall be deemed to refer to and include the Incorporated
Documents after the Effective Date of the Registration Statement or the issue
date of the Base Prospectus, any Interim Prospectus Supplement or the
Prospectus, as the case may be, deemed to be incorporated therein by reference. 
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “referenced,” “set
forth” or “stated” in the Registration Statement, the Base Prospectus, any
Interim Prospectus Supplement or the Prospectus (and all other references of
like import) shall be deemed to mean and include all such financial statements
and schedules and other information in the Incorporated Documents.

 

2

--------------------------------------------------------------------------------


 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3(v).

 

“Interim Prospectus Supplement” shall mean the prospectus supplement relating to
the Shares prepared and filed pursuant to Rule 424(b) from time to time.

 

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

 

“Losses” shall have the meaning ascribed to such term in Section 7(d).

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section 3(t).

 

“Net Proceeds” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4(g).

 

“Placement” shall have the meaning ascribed to such term in Section 2(c).

 

“Proceeding” shall have the meaning ascribed to such term in Section 3(b).

 

“Prospectus” shall mean the Base Prospectus, as supplemented by the most
recently filed Interim Prospectus Supplement (if any).

 

“Registration Statement” shall mean the shelf registration statement (File
Number 333-177118) on Form S-3, including exhibits and financial statements and
any prospectus supplement relating to the Shares that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto becomes effective, shall also mean
such registration statement as so amended.

 

“Representation Date” shall have the meaning ascribed to such term in
Section 4(k).

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3(e).

 

3

--------------------------------------------------------------------------------


 

“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”,
“Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the
Act.

 

“Sales Notice” shall have the meaning ascribed to such term in Section 2(b)(i).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3(m).

 

“Settlement Date” shall have the meaning ascribed to such term in
Section 2(b)(vii).

 

“Subsidiary” shall have the meaning ascribed to such term in Section 3(a).

 

“Terms Agreement” shall have the meaning ascribed to such term in Section 2(a).

 

“Time of Delivery” shall have the meaning ascribed to such term in Section 2(c).

 

“Trading Market” means Nasdaq Global Market.

 

2.             Sale and Delivery of Shares. The Company proposes to issue and
sell through or to the Manager, as sales agent and/or principal, up to
$10,000,000 of the Company’s shares (the “Shares”) of common stock, $0.001 par
value (“Common Stock”), from time to time during the term of this Agreement and
on the terms set forth herein.

 

(a)           Appointment of Manager as Selling Agent; Term Sales.  For purposes
of selling the Shares through the Manager, the Company hereby appoints the
Manager as exclusive agent of the Company for the purpose of soliciting
purchases of the Shares from the Company pursuant to this Agreement and the
Manager agrees to use its reasonable efforts to solicit purchases of the Shares
on the terms and subject to the conditions stated herein; provided, however,
that the Agent’s efforts to solicit purchases of the Shares shall not involve
activities which would cause the sales hereunder to be a “Distribution” as that
term is defined in Regulation M promulgated under the Exchange Act; provided,
further, that any activities made in connection with market making efforts by
the Manager shall not be prohibited hereunder. The Company agrees that, whenever
it determines to sell the Shares directly to the Manager as principal, it will
enter into a separate agreement (each, a “Terms Agreement”) in substantially the
form of Annex I hereto, relating to such sale in accordance with Section 2 of
this Agreement.

 

(b)           Agent Sales.  Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Company will issue
and agrees to sell Shares from time to time through the Manager, acting as sales
agent, and the Manager agrees to use its reasonable efforts to sell, as sales
agent for the Company, the Shares on the following terms:

 

4

--------------------------------------------------------------------------------


 

(i)            The Shares are to be sold on a daily basis or otherwise as shall
be agreed to by the Company and the Manager on any day that (A) is a trading day
for the Trading Market, (B) the Company has instructed the Manager by telephone
(confirmed promptly by electronic mail) to make such sales (“Sales Notice”) and
(C) the Company has satisfied its obligations under Section 6 of this Agreement.
The Company will designate the maximum amount of the Shares to be sold by the
Manager daily (subject to the limitations set forth in Section 2(d)) and the
minimum price per Share at which such Shares may be sold.  Subject to the terms
and conditions hereof, the Manager shall use its reasonable efforts to sell on a
particular day all of the Shares designated for the sale by the Company on such
day. The gross sales price of the Shares sold under this Section 2(b) shall be
the market price for shares of the Company’s Common Stock sold by the Manager
under this Section 2(b) on the Trading Market at the time of sale of such
Shares.

 

(ii)           The Company acknowledges and agrees that (A) there can be no
assurance that the Manager will be successful in selling the Shares, (B) the
Manager will incur no liability or obligation to the Company or any other person
or entity if it does not sell Shares for any reason other than a failure by the
Manager to use its reasonable efforts consistent with its normal trading and
sales practices and applicable law and regulations to sell such Shares as
required under this Agreement, and (C) the Manager shall be under no obligation
to purchase Shares on a principal basis pursuant to this Agreement, except as
otherwise specifically agreed by the Manager and the Company pursuant to a Terms
Agreement.

 

(iii)          The Company shall not authorize the issuance and sale of, and the
Manager shall not be obligated to use its reasonable efforts to sell, any Share
at a price lower than the minimum price therefor designated from time to time by
the Company’s Board of Directors (the “Board”), or a duly authorized committee
thereof, and notified to the Manager in writing. The Company or the Manager may,
upon notice to the other party hereto by telephone (confirmed promptly by
electronic mail), suspend the offering of the Shares for any reason and at any
time; provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice.

 

(iv)          The Manager may sell Shares by any method permitted by law deemed
to be an “at the market” offering as defined in Rule 415, including without
limitation sales made directly on the Trading Market on any other existing
trading market for the Common Stock or to or through a market maker. The Manager
may also sell Shares in privately negotiated transactions.

 

5

--------------------------------------------------------------------------------


 

(v)           The compensation to the Manager for sales of the Shares under this
Section 2(b) shall be a placement fee of 3.5% of the gross sales price of the
Shares sold pursuant to this Section 2(b) (“Broker Fee”). The foregoing rate of
compensation shall not apply when the Manager acts as principal, in which case
the Company may sell Shares to the Manager as principal at a price agreed upon
at the relevant Applicable Time pursuant to a Terms Agreement. The remaining
proceeds, after further deduction for any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net Proceeds”).

 

(vi)          The Manager shall provide written confirmation (which may be by
facsimile or electronic mail) to the Company following the close of trading on
the Trading Market each day in which the Shares are sold under this
Section 2(b) setting forth the number of the Shares sold on such day, the
aggregate gross sales proceeds and the Net Proceeds to the Company, and the
compensation payable by the Company to the Manager with respect to such sales.

 

(vii)         Upon delivery of a Sales Notice, the Company shall issue and
deliver the maximum number of Shares to be sold pursuant to the Sales Notice to
the Manager’s account at The Depository Trust Company (“DTC”) via the DWAC
system.  The Manager shall have no obligation to attempt to sell Shares prior to
the delivery of the Shares.  Settlement for sales of the Shares pursuant to this
Section 2(b) will occur at 10:00 a.m. (Eastern Time), or at such time as the
Company and the Manager may mutually agree, on the third Business Day following
delivery of the Shares issued pursuant to the Sale Notice (each such day, a
“Settlement Date”).  On each Settlement Date, the Manager shall, at its option,
either deliver the Net Proceeds from the sale of the Shares to the Company or
deliver the gross proceeds to the Company and the Company shall pay the Manager
the Broker Fee (based on the gross proceeds without offset) within one Business
Day of receipt of the proceeds.  If on any Settlement Date not all Shares were
sold as issued pursuant to the Sales Notice, then at the election and upon
notice from the Company the Shares shall be applied to a future Settlement Date
or returned to the Company.

 

(viii)        At each Applicable Time, Settlement Date, Representation Date and
Filing Date, the Company shall be deemed to have affirmed each representation
and warranty contained in this Agreement as if such representation and warranty
were made as of such date, modified as necessary to relate to the Registration
Statement and the Prospectus as amended as of such date. Any obligation of the
Manager to use its reasonable efforts to sell the Shares on behalf of the
Company shall be subject to the continuing accuracy of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 6 of this Agreement.

 

6

--------------------------------------------------------------------------------


 

(c)           Term Sales.  If the Company wishes to sell the Shares pursuant to
this Agreement but other than as set forth in Section 2(b) of this Agreement
(each, a “Placement”), it will notify the Manager of the proposed terms of such
Placement. If the Manager, acting as principal, wishes to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Company wishes to accept amended terms, the
Manager and the Company will enter into a Terms Agreement setting forth the
terms of such Placement. The terms set forth in a Terms Agreement will not be
binding on the Company or the Manager unless and until the Company and the
Manager have each executed such Terms Agreement accepting all of the terms of
such Terms Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control.  A Terms Agreement may also specify certain provisions relating to
the reoffering of such Shares by the Manager. The commitment of the Manager to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Each Terms Agreement shall specify the number of the Shares to be purchased by
the Manager pursuant thereto, the price to be paid to the Company for such
Shares, any provisions relating to rights of, and default by, underwriters
acting together with the Manager in the reoffering of the Shares, and the time
and date (each such time and date being referred to herein as a “Time of
Delivery”) and place of delivery of and payment for such Shares. Such Terms
Agreement shall also specify any requirements for opinions of counsel,
accountants’ letters and officers’ certificates pursuant to Section 6 of this
Agreement and any other information or documents required by the Manager.

 

(d)           Maximum Number of Shares.  Under no circumstances shall the number
and aggregate amount of the Shares sold pursuant to this Agreement and any Terms
Agreement exceed (i) the aggregate amount set forth in Section 2, (ii) the
number of shares of the Common Stock available for issuance under the currently
effective Registration Statement or (iii) the number and aggregate amount of
Shares authorized from time to time to be issued and sold under this Agreement
by the Board, or a duly authorized committee  thereof, and notified to the
Manager in writing.

 

(e)           Regulation M Notice.  Unless the exceptive provisions set forth in
Rule 101(c)(1) of Regulation M under the Exchange Act are satisfied with respect
to the Shares, the Company shall give the Manager at least one Business Day’s
prior notice of its intent to sell any Shares in order to allow the Manager time
to comply with Regulation M.

 

7

--------------------------------------------------------------------------------


 

3.             Representations and Warranties.  The Company represents and
warrants to, and agrees with, the Manager at the Execution Time and on each such
time the following representations and warranties are repeated or deemed to be
made pursuant to this Agreement, as set forth below or in the Incorporated
Documents.

 

(a)           Subsidiaries.  Each “significant subsidiary” of the Company (as
such term is defined in Rule 1-02 of Regulation S-X) (individually, a
“Subsidiary”) of the Company is set forth on Exhibit 21.1 to the Company’s most
recent Annual Report on Form 10-K filed with the Commission.  The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse change in the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, from that set forth in the Registration
Statement, the Base Prospectus, any Interim Prospectus Supplement, the
Prospectus or the Incorporated Documents, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no “Proceeding” (which for purposes of this Agreement shall mean
any action, claim, suit, investigation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened) has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

8

--------------------------------------------------------------------------------


 

(c)           Authorization and Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection herewith other than in connection with the Required Approvals.  This
Agreement has been duly executed and delivered by the Company and constitutes
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(d)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated herein do not
and will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to result in a Material Adverse Effect.

 

(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including the
Trading Market) in connection with the execution, delivery and performance by
the Company of this Agreement, other than (i) the filings required by this
Agreement, (ii) the filing with the Commission of the Interim Prospectus
Supplement, (iii) the filing of

 

9

--------------------------------------------------------------------------------


 

application(s) to and approval by the Trading Market for the listing of the
Shares for trading thereon in the time and manner required thereby, and
(iv) such filings as are required to be made under applicable state securities
laws and the rules and regulations of the Financial Industry Regulatory
Authority (FINRA) (collectively, the “Required Approvals”).

 

(f)            Issuance of Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Agreement. 
The issuance by the Company of the Shares has been registered under the Act and
all of the Shares are freely transferable and tradable by the purchasers thereof
without restriction (other than any restrictions arising solely from an act or
omission of such a purchaser).  The Shares are being issued pursuant to the
Registration Statement and the issuance of the Shares has been registered by the
Company under the Act.  The “Plan of Distribution” section within the
Registration Statement permits the issuance and sale of the Shares as
contemplated by this Agreement.  Upon receipt of the Shares, the purchasers of
such Shares will have good and marketable title to such Shares and the Shares
will be freely tradable on the Trading Market.

 

(g)           Capitalization.  The capitalization of the Company is as set forth
in the Registration Statement, the Base Prospectus, the Interim Prospectus
Supplement and the Prospectus.  The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
incentive plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plan and pursuant to the conversion or
exercise of securities exercisable, exchangeable or convertible into Common
Stock (“Common Stock Equivalents”).  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement.  Except (i) pursuant to the
Company’s stock incentive plans and (ii) pursuant to agreements or instruments
filed as exhibits to Incorporated Documents, there are no outstanding options,
warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Shares will not obligate the Company
to issue shares of Common Stock or other securities to any Person and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in

 

10

--------------------------------------------------------------------------------


 

compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

(h)           Registration Statement.  The Company meets the requirements for
use of Form S-3 under the Act and has prepared and filed with the Commission the
Registration Statement, including a related Base Prospectus, for registration
under the Act of the offering and sale of the Shares.  Such Registration
Statement is effective and available for the offer and sale of the Shares as of
the date hereof. As filed, the Base Prospectus contains all information required
by the Act and the rules thereunder, and, except to the extent the Manager shall
agree in writing to a modification, shall be in all substantive respects in the
form furnished to the Manager prior to the Execution Time or prior to any such
time this representation is repeated or deemed to be made. The Registration
Statement, at the Execution Time, each such time this representation is repeated
or deemed to be made, and at all times during which a prospectus is required by
the Act to be delivered (whether physically or through compliance with Rule 172,
173 or any similar rule) in connection with any offer or sale of the Shares,
meets the requirements set forth in Rule 415(a)(1)(x). The initial Effective
Date of the Registration Statement was not earlier than the date three years
before the Execution Time.

 

(i)            Accuracy of Incorporated Documents.  The Incorporated Documents,
when they were filed with the Commission, conformed in all material respects to
the requirements of the Exchange Act and the rules thereunder, and none of the
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Interim Prospectus Supplement or the Prospectus, when such documents are
filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the rules thereunder, as applicable, and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(j)            Ineligible Issuer.  (i) At the earliest time after the filing of
the Registration Statement that the Company or another offering participant made
a bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and
(ii) as of the Execution Time and on each such time this representation is
repeated or deemed to be made (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
Ineligible Issuer (as defined in Rule 405), without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an Ineligible Issuer.

 

11

--------------------------------------------------------------------------------


 

(k)           Free Writing Prospectus.  The Company is eligible to use Issuer
Free Writing Prospectuses.  Each Issuer Free Writing Prospectus does not include
any information the substance of which conflicts with the information contained
in the Registration Statement, including any Incorporated Documents and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Manager specifically for use therein.  Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Act and the
rules thereunder.  Each Issuer Free Writing Prospectus that the Company has
filed, or is required to file, pursuant to Rule 433(d) or that was prepared by
or behalf of or used by the Company complies or will comply in all material
respects with the requirements of the Act and the rules thereunder.  The Company
will not, without the prior consent of the Manager, prepare, use or refer to,
any Issuer Free Writing Prospectuses.

 

(l)            Proceedings Related to Registration Statement.  The Registration
Statement is not the subject of a pending proceeding or examination under
Section 8(d) or 8(e) of the Act, and the Company is not the subject of a pending
proceeding under Section 8A of the Act in connection with the offering of the
Shares. The Company has not received any notice that the Commission has issued
or intends to issue a stop-order with respect to the Registration Statement or
that the Commission otherwise has suspended or withdrawn the effectiveness of
the Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.

 

(m)          SEC Reports.  The Company has complied in all material respects
with requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.

 

12

--------------------------------------------------------------------------------


 

(n)           Financial Statements.  The consolidated financial statements
incorporated by reference in the Incorporated Documents and the Prospectus and
any amendments thereof or supplements thereto and any Incorporated Documents
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing or as amended or corrected in a subsequent filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(o)           Accountants.  The Company’s accountants are KMJ Corbin & Company
LLP.  To the knowledge of the Company, such accountants, who the Company expects
will express their opinion with respect to the financial statements to be
included in the Company’s next Annual Report on Form 10-K, are a registered
public accounting firm as required by the Act.

 

(p)           Material Adverse Events.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under
Rule 144 under the Act), except pursuant to existing Company stock incentive
plans.  The Company does not have pending before the Commission any request for
confidential treatment of information. No event, liability or development has
occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is deemed made that has not been publicly disclosed
at least 1 Trading Day prior to the date that this representation is deemed
made.

 

13

--------------------------------------------------------------------------------


 

(q)           Litigation.  Except as set forth in the SEC Reports or the
Incorporated Documents, there is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Shares or
(ii) could, if there were an unfavorable decision, reasonably be expected to
result in a Material Adverse Effect.  Except as set forth in the SEC Reports or
the Incorporated Documents, neither the Company nor any Subsidiary, nor, to the
knowledge of the Company, any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Act.  None of the Company’s or its Subsidiaries’ employees is a
member of a union that relates to such employee’s relationship with the Company,
and neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.  The
Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(r)            Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.

 

14

--------------------------------------------------------------------------------


 

(s)           No Existing Defaults.  Except as set forth in the SEC Reports or
the Incorporated Documents, neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not reasonably be expected to result in a Material Adverse
Effect.

 

(t)            Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Registration Statement, the Base
Prospectus, any Interim Prospectus Supplement or the Prospectus, except where
the failure to possess such permits could not reasonably be expected to result
in a Material Adverse Effect (“Material Permits”), and neither the Company nor
any Subsidiary has received any notice of proceedings relating to the revocation
or modification of any Material Permit.  For clarity, the Company has not
received the approval of any regulatory agency to market any of its product
candidates.

 

(u)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance,
except where such non-compliance would not reasonably be expected to have a
Material Adverse Effect.

 

(v)           Intellectual Property.  Except as set forth in the SEC Reports or
the Incorporated Documents: (i) the Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights necessary or material
for use in connection with their respective businesses as described in the
Registration Statement, the Base Prospectus, any Interim Prospectus Supplement
or the

 

15

--------------------------------------------------------------------------------


 

Prospectus and which the failure to so have could reasonably be expected to have
a Material Adverse Effect (collectively, the “Intellectual Property Rights”). 
Neither the Company nor any Subsidiary has received, since the date of the
latest audited financial statements included within the SEC Reports, a notice
(written or otherwise) that the Intellectual Property Rights violate or infringe
upon the rights of any Person, except as would not have a Material Adverse
Effect; (ii) to the knowledge of the Company, all such Intellectual Property
Rights are enforceable (other than patent and trademark applications) and there
is no existing infringement by another Person of any of the Intellectual
Property Rights; and (iii) the Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(w)          Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary for companies of similar size
as the Company in the businesses in which the Company and the Subsidiaries are
engaged, including, but not limited to, directors and officers insurance
coverage.  To the knowledge of the Company, such insurance contracts and
policies are accurate and complete.  Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(x)            Affiliate Transactions.  Except as set forth in the Incorporated
Documents or the SEC Reports, none of the officers or directors of the Company
and, to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000, other than (i) for payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company.

 

(y)           Sarbanes Oxley Compliance.  Except as disclosed in the
Incorporated Documents or the SEC Reports, the Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the Effective Date.

 

16

--------------------------------------------------------------------------------


 

(z)            Finders Fees.  Other than payments to be made to the Manager, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  The Manager shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.

 

(aa)         No other Sales Agency Agreement.  The Company has not entered into
any other sales agency agreements or other similar arrangements with any agent
or any other representative in respect of at the market offerings of the Shares.

 

(bb)         Market Manipulation.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Manager in connection with the placement of the Shares.

 

(cc)         Listing and Maintenance Requirements.  The issuance and sale of the
Shares as contemplated in this Agreement does not contravene the rules and
regulations of the Trading Market. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  Except as disclosed in the Registration
Statement, the Base Prospectus, any Interim Prospectus Supplement or the
Prospectus, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

 

(dd)         Application of Takeover Protections.  Except as set forth in the
Registration Statement, the Base Prospectus, any Interim Prospectus Supplement
or the Prospectus, the Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the purchasers of
the Shares.

 

17

--------------------------------------------------------------------------------


 

(ee)         Investment Company.  The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

 

(ff)           Solvency.  Based on the financial condition of the Company as of
the Effective Date, (i) the Company’s fair saleable value of its assets exceeds
the amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature and (ii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid.  Within one year of the Effective Date, the Company does not intend
to incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt).    The SEC Reports set forth as of the dates thereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than accrued liabilities and trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

 

(gg)         Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

(hh)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic

 

18

--------------------------------------------------------------------------------


 

political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(ii)           FINRA Member Shareholders.  There are no affiliations with any
FINRA member firm among the Company’s officers, directors or, to the knowledge
of the Company, any five percent (5%) or greater stockholder of the Company,
except as set forth in the Registration Statement, the Base Prospectus, any
Interim Prospectus Supplement or the Prospectus.

 

4.             Agreements. The Company agrees with the Manager that:

 

(a)           Right to Review Incorporated Documents.  During any period when
the delivery of a prospectus relating to the Shares is required (including in
circumstances where such requirement may be satisfied pursuant to Rule 172, 173
or any similar rule) to be delivered under the Act in connection with the
offering or the sale of Shares, the Company will not file any amendment of the
Registration Statement or supplement (including any Interim Prospectus
Supplement) to the Base Prospectus (other than documents required to be filed
under the Exchange Act), unless the Company has furnished to the Manager a copy
for its review prior to filing and will not file any such proposed amendment or
supplement to which the Manager promptly reasonably objects. The Company has
properly completed the Prospectus, in a form approved by the Manager, and filed
such Prospectus, as amended at the Execution Time, with the Commission pursuant
to the applicable paragraph of Rule 424(b) by the Execution Time and will cause
any supplement to the Prospectus to be properly completed, in a form approved by
the Manager, and will file such supplement with the Commission pursuant to the
applicable paragraph of Rule 424(b) within the time period prescribed thereby
and will provide evidence reasonably satisfactory to the Manager of such timely
filing. The Company will promptly advise the Manager (i) when the Prospectus,
and any supplement thereto, shall have been filed (if required) with the
Commission pursuant to Rule 424(b), (ii) when, during any period when the
delivery of a prospectus (whether physically or through compliance with
Rule 172, 173 or any similar rule) is required under the Act in connection with
the offering or sale of the Shares, any amendment to the Registration Statement
shall have been filed or become effective (other than any annual report of the
Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act after),
(iii) of any request by the Commission or its staff for any amendment of the
Registration Statement, or any Rule 462(b) Registration Statement, or for any
supplement to the Prospectus or for any additional information, (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any notice objecting to its use or the institution
or threatening of any proceeding for that purpose and (v) of the

 

19

--------------------------------------------------------------------------------


 

receipt by the Company of any notification with respect to the suspension of the
qualification of the Shares for sale in any jurisdiction or the institution or
threatening of any proceeding for such purpose. The Company will use its best
efforts to prevent the issuance of any such stop order or the occurrence of any
such suspension or objection to the use of the Registration Statement and, upon
such issuance, occurrence or notice of objection, to obtain as soon as possible
the withdrawal of such stop order or relief from such occurrence or objection,
including, if necessary, by filing an amendment to the Registration Statement or
a new registration statement and using its best efforts to have such amendment
or new registration statement declared effective as soon as practicable.

 

(b)           Subsequent Events.  If, at any time on or after an Applicable Time
but prior to the related Settlement Date, any event occurs as a result of which
the Incorporated Documents would include any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein in
the light of the circumstances under which they were made or the circumstances
then prevailing not misleading, the Company will (i) notify promptly the Manager
so that any use of the Incorporated Documents may cease until it is amended or
supplemented; (ii) amend or supplement the Incorporated Documents to correct
such statement or omission; and (iii) supply any amendment or supplement to the
Manager in such quantities as the Manager may reasonably request.

 

(c)           Notification of Subsequent Filings.  During any period when the
delivery of a prospectus relating to the Shares is required (including in
circumstances where such requirement may be satisfied pursuant to Rule 172, 173
or any similar rule) to be delivered under the Act, any event occurs as a result
of which the Prospectus as then supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
at such time not misleading, or if it shall be necessary to amend the
Registration Statement, file a new registration statement or supplement the
Prospectus to comply with the Act or the Exchange Act or the respective
rules thereunder, including in connection with use or delivery of the
Prospectus, the Company promptly will (i) notify the Manager of any such event,
(ii) subject to Section 4(a), prepare and file with the Commission an amendment
or supplement or new registration statement which will correct such statement or
omission or effect such compliance, (iii) use its best efforts to have any
amendment to the Registration Statement or new registration statement declared
effective as soon as practicable in order to avoid any disruption in use of the
Prospectus and (iv) supply any supplemented Prospectus to the Manager in such
quantities as the Manager may reasonably request.

 

(d)           Earnings Statements.  As soon as practicable, the Company will
make generally available to its security holders and to the Manager an earnings
statement or statements of the Company and its subsidiaries which will satisfy
the provisions of Section 11(a) of the Act and Rule 158.

 

20

--------------------------------------------------------------------------------


 

(e)           Delivery of Registration Statement.  Upon the request of the
Manager, the Company will furnish to the Manager and counsel for the Manager,
without charge, signed copies of the Registration Statement (including exhibits
thereto) and, so long as delivery of a prospectus by the Manager or dealer may
be required by the Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule), as many copies of the
Prospectus and each Issuer Free Writing Prospectus and any supplement thereto as
the Manager may reasonably request. The Company will pay the expenses of
printing or other production of all documents relating to the offering.

 

(f)            Qualification of Shares.  The Company will arrange, if necessary,
for the qualification of the Shares for sale under the laws of such
jurisdictions as the Manager may designate and will maintain such qualifications
in effect so long as required for the distribution of the Shares; provided that
in no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Shares, in any jurisdiction where it is not now so
subject.

 

(g)           Free Writing Prospectus.  The Company agrees that, unless it has
or shall have obtained the prior written consent of the Manager, and the Manager
agrees with the Company that, unless it has or shall have obtained, as the case
may be, the prior written consent of the Company, it has not made and will not
make any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405) required to be filed by the Company with
the Commission or retained by the Company under Rule 433. Any such free writing
prospectus consented to by the Manager or the Company is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company agrees that (i) it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus and (ii) it has complied and
will comply, as the case may be, with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.

 

(h)           Subsequent Equity Issuances.  Neither the Company nor any
Subsidiary will offer, sell, issue, contract to sell, contract to issue or
otherwise dispose of, directly or indirectly, any other shares of Common Stock
or any Common Stock Equivalents during the term of this Agreement (i) without
giving the Manager at least three Business Days’ prior written notice specifying
the nature of the proposed transaction and the date of such proposed transaction
and (ii) unless the Manager suspends acting under this Agreement for such period
of time requested by the Company or as deemed appropriate by the Manager in
light of the proposed transaction;  provided, however, that the Company may
issue and sell Common Stock pursuant to any employee stock option plan, stock
ownership

 

21

--------------------------------------------------------------------------------


 

plan or dividend reinvestment plan of the Company in effect at the Execution
Time and, with as much notice as reasonably practicable, the Company may issue
Common Stock issuable upon the conversion of securities or the exercise of
warrants outstanding at the Execution Time.

 

(i)            Market Manipulation.  Until the termination of this Agreement,
the Company will not take, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation in
violation of the Act, Exchange Act or the rules and regulations thereunder of
the price of any security of the Company to facilitate the sale or resale of the
Shares or otherwise violate any provision of Regulation M under the Exchange
Act.

 

(j)            Notification of Incorrect Certificate.  The Company will, at any
time during the term of this Agreement, as supplemented from time to time,
advise the Manager immediately after it shall have received notice or obtained
knowledge thereof, of any information or fact that would alter or affect any
opinion, certificate, letter and other document provided to the Manager pursuant
to Section 6 herein.

 

(k)           Certification of Accuracy of Disclosure.  Upon commencement of the
offering of the Shares under this Agreement (and upon the recommencement of the
offering of the Shares under this Agreement following the termination of a
suspension of sales hereunder lasting more than 30 trading days), and each time
that (i) the Registration Statement or the Prospectus shall be amended or
supplemented, (ii) there is filed with the Commission any document incorporated
by reference into the Prospectus (other than a Current Report on Form 8-K,
unless the Manager shall otherwise reasonably request), or (iii) the Shares are
delivered to the Manager as principal at the Time of Delivery pursuant to a
Terms Agreement, the Company shall (such commencement or recommencement date and
each such date referred to in (i), (ii) and (iii) above, a “Representation
Date”), unless waived by the Manager, the Company shall furnish or cause to be
furnished to the Manager forthwith a certificate dated and delivered the date of
such commencement or recommencement, effectiveness of such amendment, the date
of filing with the Commission of such supplement or other document, the Time of
Delivery, or promptly upon request, as the case may be, in form reasonably
satisfactory to the Manager to the effect that the statements contained in the
certificate referred to in Section 6 of this Agreement which were last furnished
to the Manager are true and correct at the time of such commencement or
recommencement amendment, supplement, filing, or delivery, as the case may be,
as though made at and as of such time (except that such statements shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented to such time) or, in lieu of such certificate, a certificate of the
same tenor as the certificate referred to in said Section 6, modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented to the time of delivery of such certificate.

 

22

--------------------------------------------------------------------------------


 

(l)            Bring Down Opinions; Negative Assurance.  At each Representation
Date, unless waived by the Manager, the Company shall furnish or cause to be
furnished forthwith to the Manager and to counsel to the Manager a written
opinion of counsel to the Company (“Company Counsel”) dated and delivered the
date of commencement or recommencement, effectiveness of such amendment, the
date of filing with the Commission of such supplement or other document, the
Time of Delivery, or promptly upon such request, as the case may be, in form and
substance reasonably satisfactory to the Manager, including a negative assurance
representation.

 

(m)          Auditor Bring Down “Comfort” Letter.  At each Representation Date,
unless waived by the Manager, the Company shall cause (1) the Company’s auditors
(the “Accountants”), or other independent accountants satisfactory to the
Manager forthwith to furnish the Manager a letter, and (2) the Chief Financial
Officer of the Company forthwith to furnish the Manager a certificate, in each
case dated the date of commencement or recommencement, effectiveness of such
amendment, the date of filing of such supplement or other document with the
Commission, or the Time of Delivery, as the case may be, in form satisfactory to
the Manager, of the same tenor as the letters and certificate referred to in
Section 6 of this Agreement but modified to relate to the Registration Statement
and the Prospectus, as amended and supplemented to the date of such letters and
certificate; provided, however, that the Company will not be required to cause
the Accountants to furnish such letters to the Manager in connection with the
filing of a Current Report on Form 8-K unless (i) such Current Report on
Form 8-K is filed at any time during which a prospectus relating to the Shares
is required to be delivered under the Act and (ii) the Manager has requested
such letter based upon the event or events reported in such Current Report on
Form 8-K.

 

(n)           Due Diligence Session.  Upon commencement of the offering of the
Shares under this Agreement (and upon the recommencement of the offering of the
Shares under this Agreement following the termination of a suspension of sales
hereunder lasting more than 30 trading days), and at each Representation Date,
the Company will conduct a due diligence session, in form and substance,
reasonably satisfactory to the Manager, which shall include representatives of
the management. The Company shall cooperate timely with any reasonable due
diligence request from or review conducted by the Manager or its agents from
time to time in connection with the transactions contemplated by this Agreement,
including, without limitation, providing information and available documents and
access to appropriate corporate officers and the Company’s agents during regular
business hours and at the Company’s principal offices, and timely furnishing or
causing to be furnished such certificates, letters and opinions from the
Company, its officers and its agents, as the Manager may reasonably request.

 

(o)           Acknowledgment of Trading.  The Company consents to the Manager
trading in the Common Stock for the Manager’s own account and for the account of
its clients at the same time as sales of the Shares occur pursuant to this
Agreement or pursuant to a Terms Agreement.

 

23

--------------------------------------------------------------------------------


 

(p)           Disclosure of Shares Sold.  The Company will disclose in its
Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, as applicable,
the number of Shares sold through the Manager under this Agreement, the Net
Proceeds to the Company and the compensation paid by the Company with respect to
sales of Shares pursuant to this Agreement during the relevant quarter.

 

(q)           Rescission Right.  If to the knowledge of the Company, the
conditions set forth in this Section 6 shall not have been satisfied as of the
applicable Settlement Date, the Company will offer to any person who has agreed
to purchase Shares from the Company as the result of an offer to purchase
solicited by the Manager the right to refuse to purchase and pay for such
Shares.

 

(r)            Bring Down of Representations and Warranties.  Each acceptance by
the Company of an offer to purchase the Shares hereunder, and each execution and
delivery by the Company of a Terms Agreement, shall be deemed to be an
affirmation to the Manager that the representations and warranties of the
Company contained in or made pursuant to this Agreement are true and correct as
of the date of such acceptance or of such Terms Agreement as though made at and
as of such date, and an undertaking that such representations and warranties
will be true and correct as of the Settlement Date for the Shares relating to
such acceptance or as of the Time of Delivery relating to such sale, as the case
may be, as though made at and as of such date (except that such representations
and warranties shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented relating to such Shares).

 

(s)           Reservation of Shares.  The Company shall ensure that there are at
all times sufficient shares of Common Stock to provide for the issuance, free of
any preemptive rights, out of its authorized but unissued shares of Common Stock
or shares of Common Stock held in treasury, of the maximum aggregate number of
Shares authorized for issuance by the Board pursuant to the terms of this
Agreement. The Company will use its commercially reasonable efforts to cause the
Shares to be listed for trading on the Trading Market and to maintain such
listing.

 

(t)            Obligation Under Exchange Act.  During any period when the
delivery of a prospectus relating to the Shares is required (including in
circumstances where such requirement may be satisfied pursuant to Rule 172, 173
or any similar rule) to be delivered under the Act, the Company will file all
documents required to be filed with the Commission pursuant to the Exchange Act
within the time periods required by the Exchange Act and the regulations
thereunder.

 

24

--------------------------------------------------------------------------------


 

(u)           DTC Facility.  The Company shall cooperate with Manager and use
its reasonable efforts to permit the Shares to be eligible for clearance and
settlement through the facilities of DTC.

 

(v)           Use of Proceeds.  The Company will apply the Net Proceeds from the
sale of the Shares in the manner set forth in the Prospectus.

 

(w)          Market Making.  The Manager may nominate the brokerage account that
the Company shall sell through and its associated market maker(s).

 

5.             Payment of Expenses. The Company agrees to pay the costs and
expenses incident to the performance of its obligations under this Agreement,
whether or not the transactions contemplated hereby are consummated, including
without limitation: (i) the preparation, printing or reproduction and filing
with the Commission of the Registration Statement (including financial
statements and exhibits thereto), the Prospectus and each Issuer Free Writing
Prospectus, and each amendment or supplement to any of them; (ii) the printing
(or reproduction) and delivery (including postage, air freight charges and
charges for counting and packaging) of such copies of the Registration
Statement, the Prospectus, and each Issuer Free Writing Prospectus, and all
amendments or supplements to any of them, as may, in each case, be reasonably
requested for use in connection with the offering and sale of the Shares;
(iii) the preparation, printing, authentication, issuance and delivery of
certificates for the Shares, including any stamp or transfer taxes in connection
with the original issuance and sale of the Shares; (iv) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Shares; (v) the registration of the Shares
under the Exchange Act and the listing of the Shares on the Trading Market;
(vi) any registration or qualification of the Shares for offer and sale under
the securities or blue sky laws of the several states (including filing fees and
the reasonable fees and expenses of counsel for the Manager relating to such
registration and qualification); (vii) the transportation and other expenses
incurred by or on behalf of Company representatives in connection with
presentations to prospective purchasers of the Shares; (viii) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; (ix) the filing fee under
FINRA Rule 5110; (x) the reasonable fees and expenses of the Manager’s counsel,
not to exceed $35,000  (excluding any periodic due diligence fees provided for
under Section 4(n), $15,000 of which has been paid prior to the date hereof and
the balance of which shall be paid upon the Execution Time; (xi) initial due
diligence fees of the Manager in the amount of $50,000 which shall be paid upon
the Execution Time and (xii) all other costs and expenses incident to the
performance by the Company of its obligations hereunder.

 

6.             Conditions to the Obligations of the Manager. The obligations of
the Manager under this Agreement and any Terms Agreement shall be subject to
(i) the accuracy of the representations and warranties on the part of the
Company contained herein as of the Execution Time, each Representation Date, and
as of each Applicable Time, Settlement Date and Time of Delivery, (ii) to the
performance by the Company of its obligations hereunder and (iii) the following
additional conditions:

 

25

--------------------------------------------------------------------------------


 

(a)           Filing of Prospectus Supplement.  The Prospectus, and any
supplement thereto, required by Rule 424 to be filed with the Commission have
been filed in the manner and within the time period required by Rule 424(b) with
respect to any sale of Shares; each Interim Prospectus Supplement shall have
been filed in the manner required by Rule 424(b) within the time period required
hereunder and under the Act; any other material required to be filed by the
Company pursuant to Rule 433(d) under the Act, shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433; and no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use shall have been issued and no
proceedings for that purpose shall have been instituted or threatened.

 

(b)           Delivery of Opinion.  The Company shall have caused the Company
Counsel to furnish to the Manager, requested by the Manager and upon reasonable
advance notice in connection with any offering of the Shares, its opinion and
negative assurance statement, dated as of such date and addressed to the Manager
in form and substance acceptable to the Manager.

 

(c)           Delivery of Officer’s Certificate.  The Company shall have
furnished or caused to be furnished to the Manager, to the extent requested by
the Manager, a certificate of the Company and upon reasonable advance notice in
connection with any offering of the Shares, signed by the Chief Executive
Officer or the President and the principal financial or accounting officer of
the Company, dated as of such date, to the effect that the signers of such
certificate have carefully examined the Registration Statement, the Incorporated
Documents and the Prospectus and any supplements or amendments thereto and this
Agreement and that:

 

(i)            the representations and warranties of the Company in this
Agreement are true and correct on and as of such date with the same effect as if
made on such date and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to such date;

 

(ii)           no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or, to the Company’s knowledge,
threatened; and

 

(iii)          since the date of the most recent financial statements included
in the Incorporated Documents, there has been no Material Adverse Effect on the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Incorporated Documents and the Prospectus.

 

26

--------------------------------------------------------------------------------


 

(d)           Delivery of Auditors “Comfort” Letter.  The Company shall have
requested and caused the Accountants to have furnished to the Manager, to the
extent requested by the Manager and upon reasonable advance notice in connection
with any offering of the Shares, letters (which may refer to letters previously
delivered to the Manager), dated as of such date, in form and substance
satisfactory to the Manager, confirming that they are independent accountants
within the meaning of the Act and the Exchange Act and the respective applicable
rules and regulations adopted by the Commission thereunder and that they have
performed a review of any unaudited interim financial information of the Company
and included or incorporated by reference in the Registration Statement and the
Prospectus and provide customary “comfort” as to such review in form and
substance satisfactory to the Manager.

 

(e)           Delivery of Chief Financial Officer Certificate.  The Company
shall have requested and caused its Chief Financial Officer to have furnished to
the Manager, to the extent requested by the Manager in connection with any
offering of the Shares, a certificate as to certain financial information
included in the Incorporated Documents and the Prospectus, in form and substance
reasonably satisfactory to the Manager.

 

(f)            No Material Adverse Event.  Since the respective dates as of
which information is disclosed in the Registration Statement, the Incorporated
Documents and the Prospectus, except as otherwise stated therein, there shall
not have been (i) any change or decrease specified in the letter or letters
referred to in paragraph (d) of this Section 6 or (ii) any change, or any
development involving a prospective change, in or affecting the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Incorporated Documents (exclusive of any amendment or supplement thereto) the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Manager, so material and adverse as to make it impractical
or inadvisable to proceed with the offering or delivery of the Shares as
contemplated by the Registration Statement (exclusive of any amendment thereof),
the Incorporated Documents and the Prospectus (exclusive of any amendment or
supplement thereto).

 

(g)           Payment of All Fees.  The Company shall have paid the required
Commission filing fees relating to the Shares within the time period required by
Rule 456(b)(1)(i) of the Act without regard to the proviso therein and otherwise
in accordance with Rules 456(b) and 457(r) of the Act.

 

27

--------------------------------------------------------------------------------


 

(h)           No FINRA Objections.  The Financial Industry Regulatory Authority
shall not have raised any objection with respect to the fairness and
reasonableness of the terms and arrangements under this Agreement.

 

(i)            Shares Listed on Trading Market.  The Shares shall have been
listed and admitted and authorized for trading on the Trading Market, and
satisfactory evidence of such actions shall have been provided to the Manager.

 

(j)            Other Assurances.  Prior to each Settlement Date and Time of
Delivery, as applicable, the Company shall have furnished to the Manager such
further information, certificates and documents as the Manager may reasonably
request.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 shall be delivered at
the office of Ellenoff Grossman & Schole LLP, counsel for the Manager, at 150
East 42nd Street, New York, NY 10170, on each such date as provided in this
Agreement.

 

7.             Indemnification and Contribution.

 

(a)           Indemnification by Company.  The Company agrees to indemnify and
hold harmless the Manager, the directors, officers, employees and agents of the
Manager and each person who controls the Manager within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the registration statement for the registration of the Shares as originally
filed or in any amendment thereof, or in the Base Prospectus, any Interim
Prospectus Supplement, the Prospectus, any Issuer Free Writing Prospectus, or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not

 

28

--------------------------------------------------------------------------------


 

be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by the
Manager specifically for inclusion therein. This indemnity agreement will be in
addition to any liability that the Company may otherwise have.

 

(b)           Indemnification by Manager.  The Manager agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers who signs
the Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to the Manager, but only with reference to
written information relating to the Manager furnished to the Company by the
Manager specifically for inclusion in the documents referred to in the foregoing
indemnity; provided, however, that in no case shall the Manager be responsible
for any amount in excess of the underwriting discount or commission, as the case
may be, applicable to the Shares purchased and sold by the Manager hereunder.
This indemnity agreement will be in addition to any liability which the Manager
may otherwise have.

 

(c)           Indemnification Procedures.  Promptly after receipt by an
indemnified party under this Section 7 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under this Section 7, notify the indemnifying
party in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under
paragraph (a) or (b) above unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or

 

29

--------------------------------------------------------------------------------


 

other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

(d)           Contribution.  In the event that the indemnity provided in
paragraph (a), (b) or (c) of this Section 7 is unavailable to or insufficient to
hold harmless an indemnified party for any reason, the Company and the Manager
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending the same) (collectively “Losses”) to which the
Company and the Manager may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Manager on the other from the offering of the Shares; provided, however, that in
no case shall the Manager be responsible for any amount in excess of the
underwriting discount or commission, as the case may be, applicable to the
Shares purchased and sold by the Manager hereunder. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the Company
and the Manager severally shall contribute in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of the
Company on the one hand and of the Manager on the other in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company shall be
deemed to be equal to the total net proceeds from the offering (before deducting
expenses) received by it, and benefits received by the Manager shall be deemed
to be equal to the total underwriting discounts and commissions, in each case as
determined by this Agreement or any applicable Terms Agreement. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Manager on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Manager agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this

 

30

--------------------------------------------------------------------------------


 

paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 7, each person who controls the Manager within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of the Manager shall have the same rights to contribution as the Manager,
and each person who controls the Company within the meaning of either the Act or
the Exchange Act, each officer of the Company who shall have signed the
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).

 

8.             Termination.

 

(a)           The Company shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time upon five (5) Business Days’ prior written notice. Any such termination
shall be without liability of any party to any other party except that (i) with
respect to any pending sale, through the Manager for the Company, the
obligations of the Company, including in respect of compensation of the Manager,
shall remain in full force and effect notwithstanding the termination and
(ii) the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of this Agreement
shall remain in full force and effect notwithstanding such termination.

 

(b)           The Manager shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 6, 8, 10, 12 and 14 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

(c)           This Agreement shall remain in full force and effect until the
earlier of November 21, 2013 and such date that this Agreement is terminated
pursuant to Sections 8(a) or (b) above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Sections 5, 6, 8, 10, 12 and 14 shall remain in
full force and effect.

 

(d)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Manager or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date or Time of Delivery for any sale of the
Shares, such sale shall settle in accordance with the provisions of
Section 2(b) of this Agreement.

 

31

--------------------------------------------------------------------------------


 

(e)           In the case of any purchase of Shares by the Manager pursuant to a
Terms Agreement, the obligations of the Manager pursuant to such Terms Agreement
shall be subject to termination, in the absolute discretion of the Manager, by
prompt oral notice given to the Company prior to the Time of Delivery relating
to such Shares, if any, and confirmed promptly by facsimile or electronic mail,
if since the time of execution of the Terms Agreement and prior to such delivery
and payment, (i) trading in the Company’s Common Stock shall have been suspended
by the Commission or the Trading Market or trading in securities generally on
the Trading Market shall have been suspended or limited or minimum prices shall
have been established on such exchange, (ii) a banking moratorium shall have
been declared either by Federal or New York State authorities or (iii) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Manager, impractical or inadvisable to proceed with the offering
or delivery of the Shares as contemplated by the Prospectus (exclusive of any
amendment or supplement thereto).

 

9.             Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Manager set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by the Manager or the Company or any of the officers, directors, employees,
agents or controlling persons referred to in Section 7, and will survive
delivery of and payment for the Shares.

 

10.           Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Manager, will be mailed,
delivered or facsimiled to the address set forth on the signature page hereto.

 

11.           Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 7, and no other person will have any right or obligation hereunder.

 

12.           No Fiduciary Duty. The Company hereby acknowledges that (a) the
purchase and sale of the Shares pursuant to this Agreement is an arm’s-length
commercial transaction between the Company, on the one hand, and the Manager and
any affiliate through which it may be acting, on the other, (b) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a fiduciary of the Company and
(c) the Company’s engagement of the Manager in connection with the offering and
the process leading up to the offering is as independent contractors and not in
any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Manager has advised or is currently advising the
Company on related or other matters). The Company agrees that it will not claim
that the Manager has rendered advisory services of any nature or respect, or owe
an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.

 

32

--------------------------------------------------------------------------------


 

13.           Integration. This Agreement and any Terms Agreement supersede all
prior agreements and understandings (whether written or oral) between the
Company and the Manager with respect to the subject matter hereof.

 

14.           Applicable Law. This Agreement and any Terms Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York. 
In the event of a dispute with reference to this Agreement, the prevailing party
shall be entitled to an award of reasonable attorneys fees, costs, and other
disbursements incurred by such party in connection with, including but not
limited to fees and disbursements in any litigation, administrative, regulatory,
bankruptcy, alternative dispute resolution and appellate preceedings.

 

15.          WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TERMS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

16.           Counterparts. This Agreement and any Terms Agreement may be signed
in one or more counterparts, each of which shall constitute an original and all
of which together shall constitute one and the same agreement.

 

17.           Headings. The section headings used in this Agreement and any
Terms Agreement are for convenience only and shall not affect the construction
hereof.

 

***************************

 

33

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.

 

 

Very truly yours,

 

 

 

NETLIST, INC.

 

 

 

By:

/s/ Gail Sasaki

 

 

Name: Gail Sasaki

 

Title: Vice President and Chief Financial Officer

 

 

Address for Notice:

 

51 Discovery

Irvine, CA 92618

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.

 

ASCENDIANT CAPITAL MARKETS, LLC

 

 

By:

/s/ Mark Bergendahl

 

 

Name: Mark Bergendahl

 

Title: Managing Partner

 

 

 

Address for Notice:

 

18881 Von Karman, 16th Floor

Irvine, CA 92612

 

 

34

--------------------------------------------------------------------------------


 

Form of Terms Agreement

 

ANNEX I

 

Netlist, Inc. TERMS AGREEMENT

 

Dear Sirs:

 

Netlist, Inc. (the “Company”) proposes, subject to the terms and conditions
stated herein and in the Sales Agreement, dated November 21, 2011 (the “Sales
Agreement”), between the Company and Ascendiant Capital Markets, LLC (“Agent”),
to issue and sell to Agent the securities specified in the Schedule I hereto
(the “Purchased Shares”).

 

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by Ascendiant Capital Markets, LLC, as agent of the Company, of
offers to purchase securities is incorporated herein by reference in its
entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if such provisions had been set forth in full herein. Each of the
representations and warranties set forth therein shall be deemed to have been
made at and as of the date of this Terms Agreement and the Time of Delivery,
except that each representation and warranty in Section 3 of the Sales Agreement
which makes reference to the Prospectus (as therein defined) shall be deemed to
be a representation and warranty as of the date of the Sales Agreement in
relation to the Prospectus, and also a representation and warranty as of the
date of this Terms Agreement and the Time of Delivery in relation to the
Prospectus as amended and supplemented to relate to the Purchased Shares.

 

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Shares, in the form heretofore delivered to the Manager is now proposed to be
filed with the Securities and Exchange Commission.

 

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to Agent and the latter agrees to purchase from the Company the number of shares
of the Purchased Shares at the time and place and at the purchase price set
forth in the Schedule I hereto.

 

35

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Sales Agreement incorporated herein by reference, shall
constitute a binding agreement between the Manager and the Company.

 

NETLIST, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

ACCEPTED as of the date first written above.

 

 

 

ASCENDIANT CAPITAL MARKETS, LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

36

--------------------------------------------------------------------------------